United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended February 28, 2009 r Transition Report Pursuant to Section 13 or 15(d)of the Securities Exchange Act For the transition period from N/A to N/A Commission File No. 333-154866 HYDROGEN MOTORS, INC. (Name of small business issuer as specified in its charter) Nevada 30-0489767 State of Incorporation IRS Employer Identification No. 3600 Twilight Court Oakton, VA 22124 (Address of principal executive offices) (703)407-9802(Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:Yesx No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non–Accelerated filer¨Small Business Issuerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).YesxNo¨ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atApril 9, 2009 Common stock, $0.001 par value 5,293,000 Table of Contents HYDROGEN MOTORS, INC. INDEX TO FORM 10-Q FILING FOR THE THREE MONTHS ENDED February 28, 2009 TABLE OF CONTENTS PART I FINANCIAL INFORMATIONPAGE PageNumbers PART I - FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 3 Report of Independent Registered Public Accounting Firm 3 Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 9 Item3 Quantitative and Qualitative Disclosures About Market Risk 14 Item4. Controls and Procedures 14 PART II - OTHER INFORMATION Item1. Legal Proceedings 15 Item1A Risk Factors 15 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item3. Defaults Upon Senior Securities 19 Item4. Submission of Matters to a Vote of Security Holders 19 Item5. Other information 19 Item6. Exhibits 19 CERTIFICATIONS Exhibit 31 Management certification 19 Exhibit 32 Sarbanes-Oxley Act 19 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Hydrogen Motors, Inc. (A Development Stage Company) We have reviewed the accompanying condensed consolidated balance sheet of Hydrogen Motors, Inc. as of February 28, 2009, and the related condensed consolidated statements of operations, stockholders’ equity (deficit), and cash flows for the three-month and six-month period ended February 28, 2009 and from inception November 11, 2007 through February 28, 2009. These interim financial statements are the responsibility of the Corporation’s management.1 We conduct our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists of principally applying analytical procedures and making inquiries of persons responsible for the financials and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such condensed consolidated financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with standards of the Public Company Accounting Oversight Board (United States), the balance sheets of Hydrogen Motors, Inc. as of August 31, 2008, and the related consolidated statements of income, stockholders’ equity and cash flows for the years then ended (not presented herein); and in our report dated September 10, 2008 we expressed an opinion with a going concern paragraph on those financial statements.In our opinion, the information set forth in the accompanying balance sheets as of August 31, 2008 is fairly stated, in all material respects, in relations to the balance sheets from which it has been derived. /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las
